FILED
                             NOT FOR PUBLICATION                              FEB 26 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 ZARAIT ALARCON,                                  No. 07-72626

               Petitioner,                        Agency No. A079-540-738

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Zarait Alarcon, a native and citizen of Mexico, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AP/Research
for abuse of discretion, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002), we

deny in part and dismiss in part the petition for review.

       Construed as a motion to reopen, the BIA did not abuse its discretion in

denying Alarcon’s motion where the new evidence she presented with the motion

did not support prima facie eligibility for cancellation of removal. See Fernandez

v. Gonzales, 439 F.3d 592, 600 (9th Cir. 2006).

       Construed as a motion to reconsider, the BIA was within its discretion in

denying Alarcon’s motion where the motion failed to identify any error of fact or

law in the BIA’s prior decision affirming the immigration judge’s order denying

cancellation of removal. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272
F.3d 1176, 1180 n.2 (9th Cir. 2001) (en banc).

       To the extent Alarcon challenges the BIA’s January 31, 2007, order, we lack

jurisdiction because this petition for review is not timely as to that order. See 8

U.S.C. § 1252(b)(1); see Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




AP/Research                                2                                     07-72626